—Order, Supreme Court, New York County (Robert Lippmann, J.), entered March 27, 2002, which granted plaintiffs’ motion to preclude defendant Paul Mishkin from appearing as counsel on behalf of appellants, unanimously affirmed, without costs.
Inasmuch as defendant Mishkin, an attorney, has already been called as a witness at trial and is likely to testify again, he was properly precluded from undertaking, in midtrial, to represent appellants by the expedient of having himself designated “of counsel” to the law firm acting as appellants’ counsel (see Feygin v Martell, 283 AD2d 304, 305; Zweig v Safeco Ins. Co. of Am., 125 AD2d 205, 206-207; see also Chang v Chang, 190 AD2d 311, 318). Concur — Tom, J.P., Buckley, Friedman, Marlow and Gonzalez, JJ.